It is inferable from the testimony that the laborer's lien asserted by plaintiff on January 7, 1926, was for work done or completed within the period of 60 days preceding, and hence the plea of 60 days' limitation was properly denied. The *Page 299 
plea would have been good as to labor done under other contract assignments prior to September 28, 1925, but the record does not present that question.
It is insisted that plaintiff, suing alone, could not recover, because his coworker, Savage, was jointly interested with him in the compensation due for their joint or concurrent labor and was therefore a necessary party plaintiff to the suit.
Probably the weight of the evidence supports that view, but, on the whole, it was fairly a jury question, and its determination by the trial court, on testimony heard viva voce, will not be disturbed.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.
                              On Rehearing.